DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.

On page 6, Applicant argues that a prima facie case of obviousness has not been established because Stahlin is primarily concerned with hidden vehicle objects. 

In response: Applicant’s argument is not persuasive. In response to applicant’s argument that there is no prima facie of obviousness established, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the main invention of Stahlin is to aid driver with visual information and warning system of a motor vehicle by detecting stationary/moving objects which cannot been see by the driver. By doing so, Stahlin provides a visual warning system for the driver i.e. similar idea as the invention presented. Therefore, it would have been obvious to one of ordinary skilled in the art modify the invention of Schaufler by Stahiln. The suggestion/motivation for doing so would have been in order to provide the driver with information about objects and potential hazards in his surroundings in an immediately comprehensible manner, see col. 2, lines 14-16. Thus, the stated argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaufler (US Publication Number 2009/0268947 A1) in view of Stahlin et al. (US Patent Number 8,994,520 B2, hereinafter “Stahlin”).

(1) regarding claim 1:
As shown in fig. 3, Schaufler disclosed a method for displaying objects on a vehicle display of a vehicle (306, display, para. [0041], note that a display 306 arranged near the position of the driver of the vehicle is utilized to display notifications to the driver generated by the environment monitoring system), said method comprising:
receiving sensed environment images from a vehicle camera (302a, fig. 3) of the vehicle that include at least one vehicle object located in the environment of the vehicle (para. [0042], note that the data collected by the vehicle sensors s.sub.1, s.sub.2, s.sub.3, . . . , s.sub.n, including at least three-dimensional camera 302a, are all forwarded to the first processing unit 308. The first processing unit 308 processes particular data extracted from the sensor data in order to generate a three-dimensional environment model);
inserting the three-dimensional data model corresponding to the at least one vehicle object in order to generate a three-dimensional scene that shows the environment of the vehicle (para. [0071], note that three-dimensional vector model 404 is generated in subsequent vector model generation step 712. Creating a vector model on the basis of data extracted from an image is generally based on recognizing discrete physical objects from the image data); and 
displaying the generated three-dimensional scene on the vehicle display (para. [0041], note that a display 306 is arranged near the position of the driver of the vehicle is utilized to display, inter alia, notifications to the driver generated by the environment monitoring system. Also see para [0102]).
Schaufler disclosed most of the subject matter as described as above except for specifically teaching receiving a three-dimensional vehicle data model and/or and identification of a three-dimensional vehicle data model of a vehicle object located in the vicinity of the vehicle via wireless communication from the vehicle object.
However, Stahlin disclosed receiving a three-dimensional vehicle data model and/or and identification of a three-dimensional vehicle data model of a vehicle object (col. 9, lines 33-39, note that model data for producing a realistic, three-dimensional model of vehicle 23 in vehicle 21 are also transmitted by means of the WLAN connection. The system according to the invention in vehicle 21 therefore presents the driver with a realistic, three-dimensional model of vehicle 23 in a two-dimensional projection on the windshield) located in the vicinity of the vehicle via wireless communication from the vehicle object (as shown in fig. 3, col. 10, lines 27-38, col. 11, lines 3-11, note that a piece of navigation advice 36 in the form of an arrow is furthermore presented to the driver on the windshield such that the driver perceives it as being on the road or as having been drawn on the road in the manner of a road marking. The arrow points to the next turnoff on the left and intersects the roadway of an oncoming vehicle 35. Vehicle 35 is identified by means of a plurality of sensors in the ambient information data capture device and is therefore categorized as being visible to the driver).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to receive a three-dimensional vehicle data model and/or and identification of a three-dimensional vehicle data model of a vehicle object located in the vicinity of the vehicle via wireless communication from the vehicle object. The suggestion/motivation for doing so would have been in order to provide the driver with information about objects and potential hazards in his surroundings in an immediately comprehensible manner (col. 2, lines 14-16). Therefore, it would have been obvious to combine Schaufler with Stahlin to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Schaufler further disclosed the method according to claim 1, wherein the three-dimensional data model of the detected object type is read out from a data memory of the vehicle or downloaded via a wireless downlink connection from a remote database (para. [0098], note that the object classification information serves as a pointer to data representing characteristic features of all objects of the respective class, that are available at the database 412 (FIG. 4), and can be accessed when processing the respective object indicated by the vector model 404. Note that cellular networks utilize uplink for transmission and downlink for download).

(3) regarding claim 8:
	Schaufler further disclosed the method according to claim 4, wherein the three-dimensional vehicle data models and/or identifications of three-dimensional vehicle data models of the vehicle or of another vehicle object are transmitted together with an instantaneous position of the respective vehicle or vehicle object (para. [0102], note that the system specifically targets data extraction that is performed for generating a three-dimensional model 404 particularly adapted for an application that is desired in the current vehicle situation. The applications of the vector model include driver assistance, external monitoring and vehicle control, as well as recording in an event data recorder 406, to which a sequence of three-dimensional vector models, representing a three-dimensional space-and-time model, is generated).

	(4) regarding claim 9:
	As shown in fig. 3, Schaufler disclosed a surround view system for a vehicle (para. [0035], note that a vehicle equipped with a series of sensors that includes at least one three-dimensional camera, a situation-adapted three-dimensional vector model of the current vehicle environment situation may be generated in real time), the system comprising: 
at least one vehicle camera (302a, fig. 3) providing environment images showing objects that are located in the environment of the vehicle (para. [0037], note that the system includes a plurality of sensors); and
a processing unit configured to insert three-dimensional data models of the vehicle objects in the environment images to generate a three-dimensional scene (para. [0035], note that the objects may be captured by the camera and further sensors and then classified with the help of a database and special algorithms. The model represents an interface that decouples the sensors of a vehicle from the intelligence for generating activities in response to the information contained in the data collected by the sensors, and represented by the vector model. A sequence of three-dimensional vector models generated at different instances of time represents a three-dimensional space-and-time model), which is displayable on a vehicle display in communication with the processing unit (para. [0041], note that a display 306 arranged near the position of the driver of the vehicle is utilized to display notifications to the driver generated by the environment monitoring system).
Schaufler disclosed most of the subject matter as described as above except for specifically teaching a receiver configured to receive at least one of a three-dimensional vehicle data model and an identifier of a three-dimensional vehicle data model which are transmitted wirelessly from vehicle objects in the environment of the vehicle.
However, Stahlin disclosed a receiver configured to receive at least one of a three-dimensional vehicle data model and an identifier of a three-dimensional vehicle data model which are transmitted wirelessly from vehicle objects in the environment of the vehicle (col. 9, lines 33-39, note that model data for producing a realistic, three-dimensional model of vehicle 23 in vehicle 21 are also transmitted by means of the WLAN connection. The system according to the invention in vehicle 21 therefore presents the driver with a realistic, three-dimensional model of vehicle 23 in a two-dimensional projection on the windshield).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to have a receiver configured to receive at least one of a three-dimensional vehicle data model and an identifier of a three-dimensional vehicle data model which are transmitted wirelessly from vehicle objects in the environment of the vehicle. The suggestion/motivation for doing so would have been in order to provide the driver with information about objects and potential hazards in his surroundings in an immediately comprehensible manner (col. 2, lines 14-16). Therefore, it would have been obvious to combine Schaufler with Stahlin to obtain the invention as specified in claim 9.

(5) regarding claim 12:
Schaufler further disclosed the surround view system according to claim 9, wherein the vehicle transmits its own particular three-dimensional vehicle model and/or an identifier of the own particular three-dimensional vehicle model to other vehicles, that are located in the environment of the vehicle, via a wireless uplink data connection of a telecommunication system (para. [0100], note that in the case of the object model of FIG. 12, at the first hierarchy level 1204, all objects are classified into vehicles and other objects. On second hierarchy level 1206 of the illustrated object model, each class of level 1 is sub-divided into two sub-classes. Namely, the class of vehicles comprises sub-classes of two-wheeled vehicles, and of vehicles having four and more wheels. The class of all other objects is sub-divided into a sub-class of pedestrians, and a sub-class of all other objects. Note that cellular networks utilize uplink for transmission and downlink for download).

(6) regarding claim 13:
Schaufler further disclosed the surround view system according to claim 9, wherein the vehicle detects its own particular current position and transmits this position to other vehicle objects that are located in the environment of the vehicle via a wireless uplink data link of the telecommunication system (para. [0048], note that determining unit 502 determines a particular data extracting algorithm to be employed by data extracting unit 504 on the basis of determining the current vehicle situation. The vehicle situation is characterized by one or a plurality of parameters, including those describing internal conditions and events of the vehicle, the vehicle's motion status and environmental conditions and events in an area surrounding the vehicle. Note that cellular networks utilize uplink for transmission and downlink for download).

(7) regarding claim 15:
As shown in fig. 3, Schaufler disclosed a vehicle (300, fig. 3) comprising:
a navigation system which provides positional data of the vehicle and/or positional data of other vehicle objects that are located in the environment of the vehicle (para. [0041], note that an antenna 304 can represent part of a navigation system for receiving navigation information, and can, moreover, be employed for transmitting data from the environment monitoring system to a remote location); and
a surround view system comprising at least one vehicle camera (302a, fig. 3) providing environment images, showing objects that are located in the environment of the vehicle (para. [0035], note that a vehicle equipped with a series of sensors that includes at least one three-dimensional camera, a situation-adapted three-dimensional vector model of the current vehicle environment situation may be generated in real time), a processing unit configured to insert three-dimensional data models of the vehicle objects in the environment images to generate a three-dimensional scene (para. [0035], note that the objects may be captured by the camera and further sensors and then classified with the help of a database and special algorithms. The model represents an interface that decouples the sensors of a vehicle from the intelligence for generating activities in response to the information contained in the data collected by the sensors, and represented by the vector model. A sequence of three-dimensional vector models generated at different instances of time represents a three-dimensional space-and-time model), which is displayable on a vehicle display in communication with the processing unit (para. [0041], note that a display 306 arranged near the position of the driver of the vehicle is utilized to display notifications to the driver generated by the environment monitoring system).
Schaufler disclosed most of the subject matter as described as above except for specifically teaching a receiver configured to receive at least one of a three-dimensional vehicle data model and an identifier of a three-dimensional vehicle data model which are transmitted wirelessly from vehicle objects in the environment of the vehicle.
However, Stahlin disclosed a receiver configured to receive at least one of a three-dimensional vehicle data model and an identifier of a three-dimensional vehicle data model which are transmitted wirelessly from vehicle objects in the environment of the vehicle (col. 9, lines 33-39, note that model data for producing a realistic, three-dimensional model of vehicle 23 in vehicle 21 are also transmitted by means of the WLAN connection. The system according to the invention in vehicle 21 therefore presents the driver with a realistic, three-dimensional model of vehicle 23 in a two-dimensional projection on the windshield).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to have a receiver configured to receive at least one of a three-dimensional vehicle data model and an identifier of a three-dimensional vehicle data model which are transmitted wirelessly from vehicle objects in the environment of the vehicle. The suggestion/motivation for doing so would have been in order to provide the driver with information about objects and potential hazards in his surroundings in an immediately comprehensible manner (col. 2, lines 14-16). Therefore, it would have been obvious to combine Schaufler with Stahlin to obtain the invention as specified in claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674